DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group V in the reply filed on 10/10/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Accordingly, claims 1-15 are withdrawn from consideration for being directed to non-elected subject matter.  Claims 16 and 17 are currently under examination.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 17, the phrase "such as" “for example” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Moreover, the claim recites “is selected from,” wherein the diseases recited in alternative “or” does not form a group so that members may be selected.  

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue."  These factors include, but are not limited to: (a) the nature of the invention; (b) the breadth of the claims; (c) the state of the prior art; (d) the amount of direction provided by the inventor; (e) the existence of working examples; (f) the relative skill of those in the art; (g) whether the quantity of experimentation needed to make or use the invention based on the content of the disclosure is "undue"; and (h) the level of predictability in the art (MPEP 2164.01 (a)).
The nature of the invention
The claimed invention is drawn to a method of treatment or prevention of an immune or inflammatory disease by administering to said subject a therapeutically effective amount of an isolated truncated IL-38 protein with at least 10 consecutive amino acid deleted from N terminal between 1-30, or a functional variant thereof, or a nucleic acid encoding said truncated IL-38 or functional variant thereof. 
The breadth of the claim
The broadest claim (16) encompasses not only treating numerous immune or inflammatory diseases in human or other animal, with a truncated IL-38, or a functional variant with an unknown structure, but also prevention of these diseases.
The teaching from the specification and the presence of working examples
The specification teaches IL-38 is released from apoptotic cells from lung cancer cell line (example 1). The specification teaches IL-38 regulates cytokine production after ACM stimulation such as AP1 activation (example 2).  The specification teaches IL-38 antagonizes IL1RAPL1-dependent cytokine production in response to ACM (example 3), and restricts the macrophage dependent generation of Th17 cells and maintains IL-10 expression (example 4). The specification teaches IL38 is N terminal processed and identified two isoforms, amino acid 9-18 and 24-41 (example 5).  The specification teaches full length IL38 and truncated IL38 regulates IL6 production oppositely in HEK cells and human macrophages in vitro.  However, the specification does not teach whether the truncated IL-38 can treat or prevent a single immune or inflammatory disease as claimed.  The specification does not show whether IL-38 can treat or prevent a immune or inflammatory disease in an animal model.  The specification fails to teach “functional variants” of said truncated IL-38 that can accomplish the task of preventing or treating immune or inflammatory disease. 
The state of prior art and the level of predictability in the art
As stated in the specification “until this day, there is no satisfactory therapeutic approach for treating or preventing autoimmune disease.” (page 3, 3rd paragraph). The state of prior art is also silent on whether there is an agent that can both treat or prevent a wide variety of immune or inflammatory disease which involves diverse etiology for different type of disease, whether the truncated IL-38 or functional variant as claimed may treat any of the disease encompassed by claim 16 and 17 is thus unpredictable.  
The amount of guidance required to practice the claimed invention
Due to lack of sufficient guidance from prior art, a skilled artisan would have to rely solely on the teaching from the specification to practice the claimed method as claimed. However, the specification fails to demonstrate that the truncated IL-38 can treat or prevent any immune or inflammatory disease. The specification also fails to teach any functional variant of said truncated IL-38 can treat or prevent any of the immune or inflammatory disease as claimed.  The skilled artisan would thus have to engage undue experimentation to determine at least a) what immune or inflammatory disease may be treated by a truncated IL-38; b) what type of functional variant can do the same; c) whether these agents can treat the wide variety of immune or inflammatory disease as claimed; d) whether these agents can prevent said wide variety of immune or inflammatory disease.  Therefore, the claimed method is not enabled by the present specification at the time the application was filed.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16 and 17 is/are rejected under 35 U.S.C. 102(a2) as being anticipated by Burgess et al (WO 01/10291, see IDS).
Burgess et al. disclose an isolated truncated IL-38, which is N-terminally truncated compared to the amino acid of SEQ ID NO:1.  The sequence disclosed in Figure 9B (NOVINTRA A) from amino acid 7-152 is a N terminal truncated IL-38 with at least 10 amino acid deletion (12-152 of SEQ ID NO:1).  Burgess et al. disclose that the NOVINTRA protein may be used to treat diseases such as inflammatory response, diabetes, arthritis and septic shock (page 4, lines 28-32).  Since the specification does not set forth a limiting definition for “functional variant” of said truncated IL-38 protein, any of the NOVTRAN, NOVNEUR, NOVGON polypeptide taught by Burgess (page 3, 3rd paragraph) or wild type IL-38 would meet this limitation.  Therefore, the disclosure from Burgess anticipates the claimed invention of claims 16 and 17.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELINE X QIAN whose telephone number is (571)272-0777. The examiner can normally be reached M-F (8-4:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CELINE X QIAN/            Primary Examiner, Art Unit 1636